DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "B.1" and “B.2”.  There is insufficient antecedent basis for this limitation in the claim.  These steps have been deleted from the claims.  Examiner will treat the collection of steps to mean “B.3” only which is found in independent claim 1.  
Claim 17 recites the limitation “step (B.1)”.  This step has been deleted from the claim.  
Claim 18 is rejected insomuch as it depends on claim 17.

Allowable Subject Matter
Claims 1-2, 4-16, and 19-41 allowed.
Claims 3, 17-18 would be allowable if rewritten.
The following is an examiner’s statement of reasons for allowance: 
Heide is considered to be the closest prior art.  Heide discloses methods for marking smoking articles with a radiation (Abstract).  The markings are applied to cigarette paper (¶10).  The marks are applied with a laser emitting radiation (¶13, ¶16).  Heide does not disclose treating the surface of the wrapping paper with laser radiation with an energy density y in J*m-2, for which y=k*x holds, wherein x is the enthalpy of combustion per volume of the wrapping paper in J*m-2 * µm-1, wherein k is at least -8 µm and at most -1 µm.  There is nothing in Heide that teaches controlling or setting limits to the enthalpy of combustion to control the radiation energy during the process of applying markings to cigarette paper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                    


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747